Exhibit 10.12

 

  Reference:   Gas Company Project #:  00000172583   Project Location:  11888
MISSION BLVD

04/03/2014

 

DANNY CUZICK

DIRECTOR

EVO – TRILLIUM

9899 W ROOSEVELT ST

TOLLESON, AZ 85353

 

Project Scope:

 

Non-Residential, commercial, project located at 11888 Mission Blvd and
Wineville, in the City of Mira Loma, County of Riverside.

 

Install Main, Service, Meter to the specified location in Company provided
trench.

 

The engineering required for the installation of the gas facilities as described
above in the Project Scope, based on the information you have provided us, has
been completed. The attached “Exhibit A” dated 04/03/2014 details the estimated
costs and allowances, and also indicates any advances and contributions, if
required at this time.

 

Please provide us with an address list for the property, if applicable,
including any internal apartment or unit numbers or letters as quickly as
possible. This will assist us in providing timely installation of the requested
gas meters and/or refunds of your refundable advances.

 

To acknowledge your receipt of the Exhibit A, confirmation of the scope of the
Project, and receipt and agreement with the enclosed General Conditions, please
have this letter executed by your authorized representative(s) (owner or
corporate officer) and return all pages to The Gas Company representative listed
below. Your return of the executed copy of this letter plus any required advance
will constitute your request to The Gas Company to schedule the installation and
your agreement to Exhibit A and the General Conditions. Timely return of this
letter will ensure that your construction is not delayed. A copy of the letter
has been provided for your records.

 

Thank you for this opportunity to provide you with natural gas to serve your
energy requirements. We are pleased to have you as a Gas Company customer, and
want to provide you with the best possible service. If you have any questions,
please contact me at (909) 335-7680.

 

Sincerely,

 

SALVADOR GUERRERO

FIELD PLANNING ASSOCIATE

4495 HOWARD AVE

RIVERSIDE, CA 92507-5534

 



  

 

 

SOUTHERN CALIFORNIA GAS COMPANY – GENERAL CONDITIONS FOR LINE EXTENSIONS

 

These are the general conditions under which Southern California Gas Company
(“The Gas Company”) will provide line extensions for Applicants.

 

I.       COSTS

 

A.     Estimates and Duration. The enclosed Exhibit A estimate is valid for 90
days and may be revised after that time if the installation of gas facilities
for the Project has not begun. Once The Gas Company begins the installation, the
estimated cost will remain in effect for 12 months. If at the end of the twelve
months the work is not complete, The Gas Company reserves the right to calculate
its costs for the work completed, less applicable allowances, and issue a new
project and Line Extension Contract for the remaining installation work. If
additional monies are due, Applicant agrees to pay them within 30 days after
invoice. Applicant will be responsible for costs of engineering, planning,
surveying, right of way acquisition and other associated costs.

 

B.     Allowances. Applicant(s) receiving allowances as an offset to the
installation costs are responsible for these costs and may be billed subject to
the following: line extension(s) where allowances have been granted to the
Applicant based on future gas load(s) must have the gas meter(s) installed and
turned on with bona fide load within six (6) months for main/main and service(s)
installations and twelve (12) months for service(s) only installations. These
time frames commence from the date The Gas Company completed the installation of
gas facilities. If Applicant fails to comply, the Applicant will be billed for
the difference between estimated allowances and authorized allowances, as
described in Tariff Rules 20 and/or 21. The bill amount will include Income Tax
Component Contribution and Advances (ITCCA/CIAC) Tax. Applicant requested
temporary service(s) are fully collectible. Refunds shall be made and calculated
in accordance with Rule 22.

 

C.     Attorneys’ Fees and Offset. If The Gas Company is required to bring an
action to collect monies due or to enforce any other right or remedy, Applicant
agrees that The Gas Company is entitled to recover its reasonable attorneys’
fees and costs. The Gas Company may withhold from any payments due Applicant any
amounts Applicant owes The Gas Company.

 

II.      INDEMNITY

 

A.     General. Applicant shall indemnify and hold The Gas Company harmless from
and against all liability (excluding only Pre-Existing Environmental Liability)
connected with or resulting from injury to or death of persons, including but
not limited to employees of The Gas Company or Applicant, injury to property of
The Gas Company, Applicant or a third party, or violation of local, state or
federal laws or regulations (excluding environmental laws or regulations)
(including attorneys’ fees) arising out of the performance of this Contract,
except only for liability to the extent it is caused by the negligence or
willful misconduct of The Gas Company.

 



 2 

 

 

B.     Environmental. Applicant shall indemnify and hold The Gas Company
harmless from and against any and all liability (including attorneys’ fees)
arising out of or in any way connected with the violation or compliance with of
any local, state, or federal environmental law or regulation as a result of
pre-existing conditions at the Project site, release or spill or any
pre-existing hazardous materials or waste, or cut of the management and disposal
of any pre-existing contaminated soils or groundwater, hazardous or
nonhazardous, removed from the ground as a result of The Gas Company work
performed (“Pre-Existing Environmental Liability”), including, but not limited
to, liability for the costs, expenses, and legal liability for environmental
investigations, monitoring, containment, abatement, removal, repair, cleanup,
restoration, remedial work, penalties, and fines arising from the violation for
any local, state, or federal law or regulation, attorneys’ fees, disbursements,
and other response costs. As between Applicant and The Gas Company, Applicant
agrees to accept full responsibility for and bear all costs associated with
Pre-Existing Environmental Liability. Applicant agrees that The Gas Company may
stop work, terminate it, redesign the gas facilities to a different location, or
take other action reasonably necessary to complete its work without incurring
any Pre-Existing Environmental Liability.

 

C.     Withhold Rights. In addition to any other rights to withhold, The Gas
Company may withhold from payments due Applicant such amounts as, in The Gas
Company’s reasonable opinion, are necessary to provide security against all
loss, damage, expense and liability covered by the foregoing indemnity
provisions.

 

III.    WARRANTY

 

The Gas Company requires that Applicant warrant all materials and workmanship
performed by Applicant (directly or through a contractor other than The Gas
Company) shall be free of all defects and fit for their intended purposes. A
one-year warranty on any materials and a two-year warranty on any installation
work provided are required. If Applicant’s work or materials fail to conform to
the warranty, Applicant shall reimburse The Gas Company for the total cost of
repair and/or replacement or The Gas Company may give Applicant the opportunity
to fix within a reasonable time such defect(s). Such reimbursements are
non-refundable and the amount of such reimbursements may be withheld by The Gas
Company an offset against refundable amounts owed Applicant.

 

IV.   TARIFF RULES / COMMISSION

 

A.    This Line Extension Contract (“Contract”) consists of and incorporates by
reference the line extension contract letter, Exhibits A, General Conditions and
all of The Gas Company’s applicable tariff schedules and rules as filed from
time to time with the California Public Utilities Commission (“Commission”),
including but not limited to, the Preliminary Statement and Rules 2, 3, 4, 9,
13, 20, 21, and 22. Copies of these rules may be obtained by visiting the
SoCalGas’ Internet site at www.socalgas.com or by requesting copies from your
Gas Company representative.

 

B.     This contract is at all times subject to such changes or modifications as
the Commission may direct from time to time in the exercise of its jurisdiction.

 



 3 

 

 

C.     No agent of The Gas Company has authority to make any terms or
representations not contained in this Contract and the tariff schedules and
Applicant hereby waives them and agrees neither The Gas Company nor Applicant
shall be bound by them.

 

V.     JOINT AND SEVERAL LIABILITY

 

Where two or more parties are Applicants for a Project, The Gas Company shall
direct all communications, bills and refunds to the designated Applicant, but
all Applicants shall be jointly and severally liable to comply with all terms
and conditions herein.

 

VI.   STUB EXTENSIONS

 

Stub costs are refundable only to the extent the allowances generated by stub
extensions exceed the main to meter installation costs, and only for ten years
from the date of the stub installation. Refunds will be made without interest,
and no refund will be made in excess of the amount advanced.

 

VII.  AUTHORIZED SIGNATURE

 

If Applicant is a corporation, partnership, joint venture, or a group of
individuals, the subscriber hereto represents that he has the authority to bind
said corporation, partners, joint venture, or individuals as the case may be.

 

My signature below represents my agreement and acceptance of the Project
confirmation, Exhibit A and Southern California Gas Company’s General Conditions
For Line Extension. I acknowledge and agree that The Gas Company’s cost and
allowance estimates for this Project were based on information provided by me or
my authorized representative. I further acknowledge and agree that my signature
represents my/my company’s agreement and understanding that subsequent changes
in Project scope may affect the installation price and further, that if
allowances have been granted, an additional contribution may be required if the
future loads on which the allowances were based do not materialize.

 

 4 

 

 

APPLICANT: EVO – TRILLIUM

 

By:     Address:       (Future bills, refunds, and correspondence /s/ Danny R.
Cuzick   will be mailed to the address given) (Authorized Signature)   9899 W.
Roosevelt St       Tolleson, AZ 85353         Danny R. Cuzick     (Print Name)  
          Title:     Telephone:         President     (623) 907-9900        
Date:     Social Security or Federal Tax ID No.         4/14/2004     No.
___________________________________

 

 5 

 

 

Date Mailed Project ID 00000172583

04/03/2014

Exhibit A

 

COST AND ALLOWANCE CALCULATION (ESTIMATES)

 

(x) Trenching by Company (x) Gas Only Trench

 

$  1477865.64 $  0.00                - $  1477865.64     = $  0.00

 

Project Cost *Site Preparation Allowance Applied           Advance Required
(Refundable)   $  0.00         Advance Required (Non-Refundable)   $  0.00      
  ITCCA (CIAC Tax) $  0.00               x 35  %                    = $  0.00  
      Payment Received     $  0.00         Total Amount Due     $  0.00

 

*Site preparation reimbursement for applicant provided trench will be treated
per Tariff Rules 20 & 21 and payments, if any, will be based on the agreed upon
price per foot times the actual footage of the trench used.

 

Form 3505-D, Effective 09/05 Line Extension Contract #:  00000172583-2     Date
Mailed Detach and return this portion with your payment. 04/03/2014     THIS
BILL IS NOW DUE AND PAYABLE

 

  EVO – TRILLIUM   9899 W ROOSEVELT ST   TOLLESON, AZ 85353           NBMS
Project ID 00000172583-2

 

  PLEASE PAY THIS AMOUNT   0.00

 

9200017258301000000000000080000   92  000172583 8           Line Extension
Contract

 

 

6

 

